DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejections relying on Inventor not announced (CN 206390297, machine translation relied upon) because a translation of the foreign priority application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Specification
The amendment filed 5/19/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 10/26/2017 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the adjustment member” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the adjusting member. Claims 2-10 are indefinite by dependence.

Regarding claim 2, it is unclear whether there is sufficient antecedent basis for the limitation “the adjustment member” in the claim, rendering the claim indefinite. Although the term “adjustment member” appears in claim 1, it is unclear to what structure the term refers to in that claim, creating uncertainty as to the meaning in the instant claim. For the purposes of this Office action, the limitation will be interpreted as if it referred to the adjusting member. Claims 3-5 are indefinite by dependence.

Regarding claim 3, the claim recites the limitation “an L-shaped groove” followed by “each L-shaped groove”. It is unclear whether one or multiple L-shaped grooves are required since the claim first recites only a single L-shaped groove but then uses the term “each,” implying the presence of multiple L-shaped grooves. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a single L-shaped groove. Claims 4 and 5 are indefinite by dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inventor not announced (CN 206390297, machine translation relied upon).

Regarding claim 1, Inventor not announced discloses an atomizer, the atomizer includes a liquid storage assembly and an air guide assembly detachably connected to the liquid storage assembly, the liquid storage assembly including a liquid storage tube having a liquid storage chamber, a connecting piece fixed at one end of the liquid storage tube, an adjusting piece rotatably accommodated in the connecting piece, and a gland, which is considered to meet the claim limitation of a pressing cover, fixed at one end of the connecting piece. A first liquid inlet hole communicates with the liquid storage cavity, and a third liquid inlet hole is formed on the adjusting member corresponding to the first liquid inlet hole. At least one card slot, which is considered to meet the claim limitation of a clamping groove, is formed on the pressure cover, and the air guide assembly includes an air intake cover, the air intake cover is provided with a claw that can drive the adjustment member to rotate, the claw cooperates with the clamping groove to rotate the air intake cover, and the claw can drive the adjustment member along 

Regarding claim 2, Inventor not announced discloses that the clamping claw includes a first clamping claw and a second clamping claw, and at least one limiting groove is provided on the adjusting member staggered from the third liquid inlet hole, and the first clamping claw can be connected with the limiting groove. After engaging with each other, the second clamping claw can rotate along the clamping groove [0009].

Regarding claim 3, Inventor not announced discloses that the snap grooves are L-shaped grooves, each of the L-shaped grooves includes a notch provided on the inner wall of the gland and extends along the axial direction of the gland and communicated with the upper end surface of the gland, and a slot formed by the notch. The lower end extends along the circumferential direction of the press cover to form an engaging groove, which is considered to meet the claim limitation of a locking slot, and the second claw can enter through the notch to be rotatably engaged in the engaging groove [0010]. The snap grooves are considered to the clamping grooves referred to in [0008] and [0009] since the second claw engages with the notch of the snap groove.

Regarding claim 4, Inventor not announced discloses that a pair of limiting protrusions are protruded on the upper end surface of the adjusting member, and the limiting groove is formed by a gap between every two limiting protrusions of each pair of limitation protrusions [0011].

Regarding claim 5, Inventor not announced discloses that a limiting protrusion is protruded from one end of the intake cover close to the liquid storage assembly [0012]. The first clamping claw (figure 5, reference numeral 3141) is fixed on the outer peripheral surface of the limitation portion ([0073], figure 5, reference numeral 313), which is circular and therefore has a circumference. The second claw is arranged on the first claw away from the limiting portions ([0073], figure 5, reference numeral 3142).

Regarding claim 6, Inventor not announced discloses that the liquid storage assembly includes a sealing member, the sealing member is fixedly accommodated at one end of the connecting member opposite to the gland, and the sealing member is provided with a second liquid inlet hole communicating with the first liquid inlet hole [0013].

Regarding claim 7, Inventor not announced discloses that the air guide assembly includes an air regulating member sleeved on the air intake cover, an air outlet pipe detachably connected to the air inlet cover, and a second air outlet pipe in the form of a cigarette holder connector, which is considered to meet the claim limitation of a mouthpiece connector, detachably connected to the upper end of the first air outlet pipe. The side wall of the air inlet cover is provided with at least one air inlet hole, and the inner side wall of the air regulating member is provided with an air regulating groove that communicates with the outside in one to one correspondence with the air inlet holes. The air inlet cover can make the air regulating groove communicate or stagger with the air inlet holes, and the inner space of the air outlet pipe forms an air outlet channel that communicates with the cigarette holder connecting piece [0014].

Regarding claim 8, Inventor not announced discloses that the atomizer also includes an atomization assembly accommodated in the liquid storage assembly, the atomization assembly including an atomization head and a ventilation tubed detachably connected to the upper end of the atomization head, the outer peripheral surface of the ventilation pipe is detachably connected to the connecting piece, the ventilation pipe is sleeved on the air outlet pipe, and the space between the inner wall of the ventilation pipe and the outer wall of the air outlet pipe forms an air inlet communicated with the air inlet hole. The inside of the atomizing head is communicated with air inlet channel and the air outlet channel respectively [0015]. The description of the ventilation pipe as a “tube” indicates that it is cylindrical and must therefore have a circumference.

Regarding claim 9, Inventor not announced discloses that the liquid storage assembly further includes a sleeve sleeved on the liquid storage pipe, and the connector is installed on the upper end of the sleeve [0016].

Regarding claim 10, Inventor not announced discloses an electronic cigarette comprising the atomizer [0017].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747